Exhibit 10 (a)

Name

Address 1

Address 2

Dear                         :

The Empire District Electric Company
2006 Stock Incentive Plan (the “Plan”)

Form of Notice of Award of Dividend Equivalents

This is to advise you that effective as of January 31, 2007 (the “Grant Date”),
The Empire District Electric Company (“the Company”) has granted to you dividend
equivalents as set forth in this Award (the “Dividend Equivalents”) subject to
the conditions and terms herein stated and the applicable terms and conditions
of the Plan (copy attached). The Dividend Equivalents covered by this Award
relate to the Non-Qualified Stock Option Award dated [            ] made to you
under the Plan (the “Related Option”) granting you the right to purchase
                             shares of Common Stock of the Company (“Stock”)
subject to the terms and conditions of that award and the applicable terms and
conditions of the Plan.  This Award is intended to be a Restricted Stock Award
within the meaning of the Plan and constitutes a separate arrangement from the
Related Option.

1.             Dividend Equivalents.  You are hereby granted the right to
receive a number of shares of Stock on the terms and conditions hereinafter set
forth.  During the period from the Grant Date to the earlier of:  (i) the
Conversion Date (as hereinafter defined) or (ii) the date on which your
employment terminates for any reason, there shall be credited to an account
(“Account”) established on the books of the Company Dividend Equivalents in an
amount equal to the dividends that would have been payable to you if you owned
the number of shares of Stock covered by the Related Option.  No interest or
earnings will be credited on such Dividend Equivalents.  the “Conversion Date”
shall be the earlier of (i) [           ], 2010, or (ii) the date of a Change in
Control of the Company.  if your employment terminates other than by reason of a
Designated Termination (as defined in Section 12 below) before the Conversion
Date, you will forfeit the entire amount credited to your Account and will have
no right to any benefits under this Award.  If you either (i) continue in
employment with the Company and its Subsidiaries through the Conversion Date or
(ii) terminate employment before the Conversion Date by reason of a Designated
Termination (as defined in Section 12 below), then as of the Conversion Date,
your Account will be converted into a number of shares of Stock determined by
dividing the amount credited to your Account by the Fair Market Value (as
defined in the Plan) of a share of Stock on the Conversion Date (disregarding
fractions of a share).

2.             Payment of Stock.  In the event of the conversion of your Account
into shares of Stock pursuant to the provisions of Section 1 above, a
certificate for the shares of Stock to which you


--------------------------------------------------------------------------------


become entitled will be delivered to you or, in the event of your death, to the
person or persons determined pursuant to Section 3 below, as of the Conversion
Date.

3.             Heirs and Successors.  This Award shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.  If
any of the benefits distributable to you under this Award have not been
distributed at the time of your death, such benefits shall be distributed to
your Designated Beneficiary, in accordance with the provisions of this Award and
the Plan.  The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by you in a writing filed with the Committee in such
form and at such time as the Committee shall require.  If you are deceased and
failed to designate a beneficiary, or if the Designated Beneficiary does not
survive you, any benefits distributable to you shall be distributed to the legal
representative of your estate.  If you are deceased and have designated a
beneficiary and the Designated Beneficiary survives you but dies before the
complete distribution of benefits to the Designated Beneficiary under this
award, then any benefits distributable to the Designated Beneficiary shall be
distributed to the legal representative of the estate of the Designated
Beneficiary.

4.             Administration.  The authority to manage and control the
operation and administration of this Award shall be vested in the Committee
identified in the Plan, and the Committee shall have all of the powers with
respect to this Award that it has with respect to the Plan.  Any interpretation
of the Award by the Committee and any decision made by it with respect to the
Award are final and binding on all persons.

5.             Amendment.  This Award may be amended by written agreement
between you and the Company, without the consent of any other person.

6.             Nontransferability.  This Award shall not be transferable except
by will or the laws of descent and distribution or by beneficiary designation in
accordance with Section 3 above.

7.             Taxes.  The Company shall be entitled to withhold the amount of
any withholding tax payable with respect to the Award and to sell such number of
shares of Stock as may be necessary to produce the amount so required to be
withheld, unless the recipient supplies to the Company cash in the amount
requested by the Company for the purpose.

8.             Employee and Shareholder Status.  This Award does not constitute
a contract of continued service and does not give you the right to be retained
as an employee of the Company or any of its Subsidiaries. This Award does not
confer upon you or any other holder thereof any right as a shareholder of the
Company prior to the issuance of shares of Stock pursuant to this Award.

9.             Plan Governs.  Notwithstanding anything in this Award to the
contrary, the terms of this Award shall be subject to the terms of the Plan.

10.          Unsecured Creditor.  Your rights with respect to the Award and the
shares of Stock subject thereto prior to the delivery of a certificate for
shares of Stock pursuant to Section 2 above are those of an unsecured general
creditor of the Company.  No shares of Stock or other specific property is or
will be set apart in trust or otherwise with respect to the Award but all of
your rights in the award will be evidenced only by entries on the books of the
Company unless and until shares of Stock are actually issued to you, your
beneficiary or your estate pursuant to the Award.

2


--------------------------------------------------------------------------------


11.          Rules Relating to Termination of Employment.  For purposes of this
Award, the date of termination of your employment shall be the first day
occurring on or after the Grant Date on which you are not employed by the
Company or any Subsidiary, regardless of the reason for the termination of
employment; provided that a termination of employment shall not be deemed to
occur by reason of a transfer of you between the Company and a Subsidiary or
between two Subsidiaries; and further provided that your employment shall not be
considered terminated while you are on a leave of absence from the Company or a
Subsidiary approved by your employer.  If, as a result of a sale or other
transaction, your employer ceases to be a Subsidiary (and your employer is or
becomes an entity that is separate from the Company), and you are not, at the
end of the 30-day period following the transaction, employed by the Company or
an entity that is then a Subsidiary, then, the occurrence of such transaction
shall be treated as the date of termination of your employment caused by you
being discharged by the employer.

12.          Definitions.  For purposes of this Award, the terms used in this
Award shall have the following meanings:

(i)            Cause.  A termination of employment for “Cause” means any
termination of your employment by the Company or any of its Subsidiaries for (i)
serious, willful misconduct in respect of your obligations to the Company or its
Subsidiaries, which has caused demonstrable and serious injury to the Company or
any of its Subsidiaries, monetary or otherwise, as evidenced by a determination
in a binding and final judgment, order or decree of a court or administrative
agency of competent jurisdiction, in effect after exhaustion or lapse of all
rights of appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (ii) conviction of a felony, which has caused
demonstrable and serious injury to the Company or any of its Subsidiaries,
monetary or otherwise, as evidenced by a binding and final judgment, order, or
decree of a court of competent jurisdiction, in effect after exhaustion or lapse
of all rights of appeal; or (iii) your willful and continual failure to
substantially perform your duties for the Company or any of its Subsidiaries
(other than resulting from your incapacity due to physical or mental illness)
which failure continued for a period of at least thirty (30) days after a
written notice of demand for substantial performance has been delivered to you
specifying the manner in which you have failed to substantially perform.

(ii)           Change in Control.  A “Change in Control” of the Company shall
mean “a change in the ownership or effective control” of the Company, or “in the
ownership of a substantial portion of the assets” of the Company, within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
Treasury regulations and Internal Revenue Service guidance thereunder.

(iii)         Designated Termination.  “Designated Termination” means the
termination of your employment with the Company and its Subsidiaries by reason
of your death, Retirement, Disability, involuntary termination by the Company
and its Subsidiaries without Cause or voluntary termination by you with the
consent of the Committee.

(iv)          Disability.  Except as otherwise provided by the Committee,
“Disability” means the determination by the Committee, in its sole discretion,
that a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Committee from time to time.

(v)            Retirement.  “Retirement” means your retirement on an “Early
Retirement Date”

3


--------------------------------------------------------------------------------


or on or after your “Normal Retirement Date,” as those terms are defined in The
Empire District Electric Company Employees’ Retirement Plan.

(vi)          Plan Definitions. Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Award.

Please acknowledge receipt of this Notice of Award by signing and returning to
the Secretary of the Company the enclosed copy thereof, together with a
completed and signed beneficiary designation form.

 

Very truly yours,

 

 

 

 

 

 

 

 

Chairman of the Plan Committee

 

 

 

 

Receipt of the foregoing Award of Dividend

 

Equivalents is hereby acknowledged. My

 

signed beneficiary designation form is attached.

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

Date

 

 

4


--------------------------------------------------------------------------------